NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 03 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 12-50554

               Plaintiff - Appellee,             D.C. No. 3:12-cr-03364-LAB

  v.
                                                 MEMORANDUM*
ADRIANA BONILLA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Adriana Bonilla appeals from the district court’s judgment and challenges

the 57-month sentence imposed following her guilty-plea conviction for

importation of heroin, in violation of 21 U.S.C. §§ 952 and 960. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bonilla contends that the district court erred by denying her request for a

minor role adjustment under U.S.S.G. § 3B1.2(b). The record reflects that the

court properly compared Bonilla’s conduct to that of an average participant in

determining whether to grant the adjustment. See United States v. Cantrell, 433
F.3d 1269, 1283 (9th Cir. 2006). Because Bonilla failed to establish that she was

substantially less culpable than the average participant, the district court did not

clearly err by denying the adjustment. See U.S.S.G. § 3B1.2 cmt. n.3(A); United

States v. Rodriguez-Castro, 641 F.3d 1189, 1193 (9th Cir. 2011).

      Bonilla next contends that her sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Bonilla’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence 13 months below the

bottom of the advisory Guidelines range is substantively reasonable in light of the

totality of the circumstances and 18 U.S.C. § 3553(a) sentencing factors. See id.

      AFFIRMED.




                                           2                                     12-50554